DETAILED ACTION
Drawings
The drawings were received on 17 June 2022.  These drawings are not entered due to the inclusion of New Matter.  Although there is written support in the original application for most of the additional components that are shown (such as the lateral opening, stand, table and nail drill machine), the drawings are substantially different from the original drawings and include substantially more detail than supported in the original application.  For example, the specific inlet cover, location and shape of the lateral opening, light locations and size/shape are shown in greater detail than supported by the original written disclosure.  Therefore, the new drawings are not entered.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sterilization lamp (claim 8), lateral opening (claim 1), stand (claim 24), light unit or combined with a nail drill machine (claim 27) and collector imbedded in a table (claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 13-16, 20, 24, 27 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833; For. Priority date 5 December 2017 predating the earliest priority of the current application) in view of Cheng (6,101,666).
Yang discloses a dust collector apparatus, comprising: a housing (1), having one side formed at least one intake vent-hole (open end receiving plate 3) and another side formed of at least one exhaust vent-hole (20), an inner side of the housing having an airflow channel formed between the intake vent-hole and the exhaust vent-hole; an airflow generation module, comprising: at least one airflow drawing unit (10) for drawing an airflow in order to form the airflow channel between the intake vent-hole and the exhaust vent-hole, the airflow drawing unit having an intake end for sucking an air and an exhaust end for exhausting the air; a supporting layer (3) installed at the intake end of the airflow drawing unit, and the intake vent-holes are formed thereon; and, the filter is placed between the housing and the supporting layer; a control module (5/8) electrically connected to the airflow drawing unit, the control module comprising a control board (8) for controlling the airflow drawing unit; a power module (6) electrically connected to the control module; and at least one filter (4) detachably arranged at the intake end and used for filtering dust in the air sucked by the airflow drawing unit.  However, Yang fails to disclose a lateral opening in the housing for removal of the filter. Cheng discloses a similar portable air filtering device, also having a filter (32) in the housing, and teaches that the filter is positioned in a tray (31) to be inserted it into a lateral opening (121) in the housing to allow for a quick and easy removal and access to the filter as needed without any additional disassembly. Therefore, it would have been obvious to one of ordinary skill in the art to provide the filter of Yang and a similar tray positionable in lateral opening in the housing to allow for a quick and easy access to the filter, as taught by Cheng.
Regarding claim 2, Yang further discloses that the airflow generation module comprises an airflow guiding drawing unit (7) correspondingly arranged at the exhaust end of the airflow drawing unit, and the airflow guiding drawing unit includes a guiding curved surface (71) for guiding the airflow.
Regarding claim 3, Yang further discloses that the housing receives the airflow generation module, and the side end (20) of the housing is formed of at least one exhaust vent-hole.
Regarding claim 4, Yang further discloses that the airflow guiding drawing unit guides the air in the airflow channel into the at least one exhaust vent-hole.
Regarding claim 6, Yang further discloses that the filter is an absorption (inherently capable of absorbing some material) layer, filter layer or a combination thereof.
Regarding claim 7, Yang further discloses that the housing comprises a positioning member (filter surrounding portions of housing 1/2 and ridge supporting internal end of filter, as seen in Fig. 3)  for positioning the filter, and the positioning member comprises a space restriction structure (limited size and shape of filter receiving space considered to be a space restriction structure that limits possible positioning of the filter).
Regarding claims 8 and 9, Yang further discloses a sterilization lamp (221) that is a UVB LED bulb or UVC LED bulb (paragraph 32).
Regarding claim 12, Yang further discloses that the airflow generation module comprises an operation module (8) electrically connected to the control module and is used to control the state of use of the airflow drawing unit.
Regarding claim 13, Yang further discloses that the operation module comprises an operation interface (53/56, respectively) for adjusting a wind speed (paragraph 37) and switch on/off of the airflow drawing unit.
Regarding claim 14, Yang further discloses that the operation interface is an operation key (considered equivalent to buttons 53/56) or an operation button.
Regarding claim 15, Yang further discloses that the operation module comprises a display unit in the form of indicator lights (52).
Regarding claim 16, Yang discloses the power module (61), as discussed supra but fails to disclose any specific structure for the power module.  The examiner hereby takes official notice, that batteries, either disposable (one-time) or rechargeable are nearly universal for any portable and/or hand held electronic appliance, eliminating any need for external power source and allowing for optimal portability.  Therefore, it would have been obvious to anyone of ordinary skill in the art at the time the invention was made to provide a battery as or in the power module disclosed by Yang, as an incredibly well-known portable power source.
Regarding claim 20, Yang further discloses that the housing comprises an outer cover (3) detachably installed at an external of the intake vent-hole.
Regarding claim 24, Yang further discloses that the device may be mounted to a chair back (300; Fig. 6), which may be considered to be a stand to hold the device at an elevated location. 
Regarding claim 27, Yang further discloses a light unit (52 or 221).
Regarding claim 28, Yang further discloses that the outer surface of the housing has a plurality of holes (11, 12 and in 3, 20).

Claims 7-9 and 11-15 are (7-9 and 12-15 alternatively/additionally) rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833) in view of Cheng (6,101,666) as previously applied, and in view of Buscher (CA 22445844).
Regarding claims 7 and 11, Yang discloses the apparatus as discussed supra, having structure considered to be a space restriction structure, but fails to disclose any other positioning member for the filter.  Buscher discloses a detection mechanism for a vacuum collecting device that includes a filter, which includes a sensor means responsive to an element in or on the filter, that will detect when the filter is properly positioned and is electrically connected to the control module for preventing operation of the device when the filter is not detected to be properly installed, thus preventing operation of the device without a filter, that may lead to damage of the motor or fan unit.  Therefore, it would have been obvious to anyone of ordinary skill in the art at the time the invention was made to provide a similar detection mechanism, taught by Buscher detecting proper installation of the filter and preventing operation of the device when the filter is not detected to be properly installed, thus preventing operation of the device without a filter, that may lead to damage of the motor or fan unit.
Regarding claims 8, 9 and 12-15, Yang discloses all limitations set forth therein, as discussed supra.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833) in view of Cheng (6,101,666) as previously applied to claim 16, and further in view of Alderman (10,821,388; filing date 11 April 2018, predating priority of the current application). 
Regarding claim 17, it would have been obvious to provide a battery as the power module of Yang, as discussed previously for claim 16.  However, Yang does not disclose any means to access the power module.  Aldermen discloses another portable electronic device, using batteries as the power source, and teaches the very well-known concept that the batteries are positioned within a battery compartment inside the housing that comprises a slot opening (covered by 28) at the end of the battery compartment to allow removal of the batteries for replacement of disposable batteries and/or removal of rechargeable batteries for charging or replacement with alternative fully charged batteries.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide the power module of Yang, when comprising batteries is discussed supra, with a similar battery compartment and slot opening at the end of the battery compartment, as taught by Aldermen and well known in the art, to provide easy access for removal or replacement of the batteries as needed.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833) in view of Cheng (6,101,666) as previously applied to claim 16, and further in view of Wilson (7,012,685) and Alderman (10,821,388).
Regarding claims 18 and 19, Yang also fails to disclose a detection module or warning device for the control module.  Wilson discloses a similar device for a cleaning air passing through a filter therein, and Alderman discloses a monitor for detecting the operation of a filter, both teach that the control module includes a detection module for detecting a clogged or reduced airflow state of the filter and providing a visual or audible alert to the user (abstract of Wilson), with Alderman teaching the specific alert in the form of a buzzer, speaker or indicating light (Col. 6, lines 35-41), when the air flow through the filter is determined to fall below a threshold value, to allow the user to take necessary steps of replacing or cleaning the filter to maintain optimal/acceptable operation.  Therefore, it further would have been obvious to provide the control module of Yang with a similar detection module and warning device, as taught by Wilson and Alderman, to provide and alert to the user when the filter needs service to maintain desirable operation.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833) in view of Cheng (6,101,666) as previously applied to claim 1, and further in view of Combs et al. (2017/0087500). 
Regarding claim 21, Yang further fails to disclose a handle on the housing.  Combs discloses a similar portable air cleaning device, and teachers that a handle is provided on the housing, which is well known in the art to allow a user to more easily and reliably lift and move any portable device.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar handle on the housing of Yang, as taught by Combs, to increase ease of lifting, movement and reduce risk of dropping of the portable device.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833) in view of Cheng (6,101,666) as previously applied to claim 1, and further in view of Lev et al. (2012/0222548).
Regarding claim 25, Yang further fails to disclose a light diffusing material or a plurality of light emitting diodes.  Lev discloses a similar, small, portable electronic device, and teaches that the housing may comprise internal light emitting diodes to backlight the control panel, allowing a user to easily view and control the device in poorly lit or dark environments (paragraph 37).  Therefore, it further would have been obvious to one of ordinary skill in the art, to provide a similar set of internal light emitting diodes to the control area of Yang, as taught by Lev, to backlight the control panel of Yang to allow for viewing and operation in poorly lit or dark environments, with the function of backlighting inherently requiring the housing material that the light is passing through to be at least partially light diffusing, to allow the lights to illuminate the area of the control panel from within the housing.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833) in view of Cheng (6,101,666) as previously applied to claim 1, and further in view of Chen (CN 204633426) and Montgomery (2011/0262114).
Regarding claim 26, Yang further fails to disclose a light diffusing material or a plurality of light emitting diodes.  Chen discloses a rechargeable battery pack with optional outputs (3/5) for powering a 12 or 15V appliance, and also having a USB output (6) to allow for simultaneous or alternative function to connect to other devices via USB, such as phones for charging, with appliance power sources being more commonly provided with USB outputs to function as auxiliary power for charging phones or powering other devices.  Further, Montgomery discloses a portable environmental control device, similar to the air treatment member of Yang, and teaches that an internal battery is provided, that powers the device and additionally includes a USB outlet to provide auxiliary power for charging phones or powering other devices.  Therefore, it further would have been obvious to one of ordinary skill in the art, to either provide an external power source, as taught by Chen, for connection to the power module or an internal battery, as taught by Montgomery, as the power source for Yang, and also having a USB outlet to provide auxiliary power for charging phones or powering other devices.

Claims 1, 6, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Novobilski (5,139,546) in view of Cheng (6,101,666).
Novobilski discloses a dust collector apparatus, comprising: a housing (12), having one side (top) formed at least one intake vent-hole (26) and another side (46) formed of at least one exhaust vent-hole (formed in 46), an inner side of the housing having an airflow channel formed between the intake vent-hole and the exhaust vent-hole; an airflow generation module, comprising: at least one airflow drawing unit (34/36) for drawing an airflow in order to form the airflow channel between the intake vent-hole and the exhaust vent-hole, the airflow drawing unit having an intake end (top) for sucking an air and an exhaust end (bottom) for exhausting the air; a supporting layer (24/26/28) installed at the intake end of the airflow drawing unit, and the intake vent-holes are formed thereon; a control module (42) electrically connected to the airflow drawing unit, the control module comprising a control board (a modern switch considered to be equivalent to control board) for controlling (on/off) the airflow drawing unit; a power module (38/40) electrically connected to the control module; and at least one filter (16) detachably arranged at the intake end and used for filtering dust in the air sucked by the airflow drawing unit; and, the filter is placed between the housing (including cover 30) and the supporting layer.  However, Novobilski fails to disclose a lateral opening in the housing for removal of the filter. Cheng discloses a similar portable air filtering device, also having a filter (32) in the housing, and teaches that the filter is positioned in a tray (31) to be inserted it into a lateral opening (121) in the housing to allow for a quick and easy removal and access to the filter as needed without any additional disassembly. Therefore, it would have been obvious to one of ordinary skill in the art to provide the filter of Novobilski and a similar tray positionable in lateral opening in the housing to allow for a quick and easy access to the filter, as taught by Cheng.
Regarding claim 6, Novobilski further discloses that the filter is an absorption (inherently capable of absorbing some material) layer, filter layer or a combination thereof.
Regarding claim 20, Novobilski further discloses that the housing comprises an outer cover (30) detachably installed (via removal of fasteners 45) at an external of the intake vent-hole.
Regarding claim 28, Novobilski further discloses that the outer surface of the housing has a plurality of holes (on 30 and 46).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Novobilski (5,139,546) in view of Cheng (6,101,666) as previously applied to claim 1, and further in view of Snead (2005/0081759).
Regarding claim 22, Novobilski fails to disclose a soft pad arrangement adjacent side of the intake vent hole.  Snead discloses a similar configuration for a table intended for nail care, similar to Novobilski, and also teaches that a soft pad is arranged adjacent to a collection opening in the table, to allow a user to comfortably rest their hand during treatment of the nails. Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar soft pad arranged adjacent to the intake vent hole of Novobilski, to provide the same advantage of a user comfortably resting their hand during treatment.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Novobilski (5,139,546) in view of Cheng (6,101,666) as previously applied to claim 1, and further in view of Christenson et al. (4,148,618).
Regarding clan 23, Novobilski fails to disclose at least one foot pad on the housing.  Christenson discloses a very similar device and clearly shows a plurality of foot pads (12.2) on the bottom of the housing, which are very well known in the art to both maintain a position of small portable devices on a surface by preventing slippage, and also to elevate the housing above the surface they are rested on, to prevent any scratching or damage to the surface during use.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a plurality of foot pads to the bottom surface of the housing of Novobilski, as taught by Christenson, to provide the same advantages of maintaining position and preventing surface damage.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Novobilski (5,139,546) in view of Cheng (6,101,666) as previously applied to claim 1, and further in view of Park (2003/0024442).
Regarding claim 29, Novobilski also fails to disclose that the device is embedded in a table. Park discloses a table intended for nail care, similar to Novobilski, and teaches that the table preferably has a dust collecting device embedded in the surface thereof, to allow collection of debris created during nail care on a larger work surface, common to nail salons. Therefore, it further would have been obvious to one of ordinary skill in the art to optionally provide the device of Novobilski embedded in the surface of a table, to provide a larger working surface around the device, and provide dust removal to the table.

Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive.  The applicant argues that the filter cover (3) in Yang is substantially different in structure and function than the support layer of the current invention.  In response, the examiner maintains that portion 3 of Yang reads on all structure and function, as claimed.  Although the current application may disclose additional structure and functions, the claims only recite that the supporting layer is positioned at the intake of the housing and that the filter is positioned between the housing and supporting layer, both of which are anticipated by portion 3 of Yang. 
The applicant further argues that the lateral opening of Kim does not read on the opening as claimed, due to the limitation that the filter can be removed without disassembling the housing, because Kim requires removal of an exterior cover before removing the filter.  The examiner maintains that the teaching of Kim is still applicable as teaching a drawer type filter access that allows for quick and easy removal and replacement of the filter, which would increase ease of filter access to Yang and Novobilski.  Further, the housing of Kim may be considered to be the internal supporting portion as shown in Fig. 10, with the external components (21/22) being considered as covers, such that the filter may be removed without disassembling the housing, but only removing the cover(s).  However, for the sake of brevity, the examiner has replaced the Kim reference with the Cheng reference, teaching a similar drawer type filter access that is known in the art for ease of removal and replacement. 
Finally, the applicant argues that the vertical arrangement of components in Kim (and also now applied in Cheng) would lead one of ordinary skill in the art away from applying concepts to Yang, due to the horizontal configuration.  However, the sliding filter access would still easily be applicable to the configuration of Yang, with the slot being positioned either across a top or on a side of the housing to allow the filter to be slid out of the housing in nearly identical manner as the sliding access taught by Kim and Cheng. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Emily  (JP 2020-92843), Cheng (6,101,666 ) and Cheng (2021/0298551) each disclose devices having similar structure and function as the applicant’s claimed invention
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        21 September 2022